
	
		III
		112th CONGRESS
		1st Session
		S. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Moran (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate relating
		  to the 150th anniversary of the admittance of the State of Kansas to the United
		  States as the 34th State.
	
	
		Whereas January 29, 2011, marks the 150th anniversary of
			 the admittance to the State of Kansas to the United States as the 34th
			 State;
		Whereas the sesquicentennial of the statehood of the State
			 of Kansas is cause for celebration and reflection;
		Whereas the name Kansas is derived from the Kansa Indians
			 who, among many other Indian tribes, have inhabited the plains of the United
			 States for centuries;
		Whereas Kansas received official recognition as a
			 territory in 1854;
		Whereas the territorial years of Kansas, commonly known as
			 Bleeding Kansas, were marked by violence and bloodshed over
			 whether Kansas would join the United States as a State that permitted
			 slavery;
		Whereas the territorial population of Kansas was committed
			 to the ideals of personal freedom and individual liberty, which led to armed
			 conflict with neighboring regions;
		Whereas the battle between pro-freedom and pro-slavery
			 interests over the future of Kansas were fought politically and violently in
			 both Kansas and Washington, District of Columbia;
		Whereas Kansas was admitted to the United States as a free
			 State on January 29, 1861, under President James Buchanan following a debate
			 that served as a factor in the outbreak of the Civil War;
		Whereas the legislature of the State of Kansas convened
			 for the first time in March 1861, only a month prior to the commencement of the
			 Civil War with the firing on Fort Sumter in the State of South Carolina in
			 April 1861;
		Whereas two-thirds of the able-bodied males in the State
			 of Kansas served in the Union Army over the course of the Civil War;
		Whereas the State of Kansas was born in the midst of blood
			 and battle, has established itself as a national leader in agriculture and
			 aviation, and is a key contributor to the culture of the United States;
		Whereas Kansas agricultural producers produce food, fuel,
			 and fiber that is used throughout the United States and exported across the
			 globe;
		Whereas Kansas aircraft manufacturers have led the world
			 in producing quality aircraft since the early days of aviation;
		Whereas throughout the State and across generations, the
			 people of the State of Kansas employ a work ethic and sense of duty befitting
			 the American Dream, none better exemplify this than President Dwight D.
			 Eisenhower, the boy who rose from humble beginnings to lead as Supreme Allied
			 Commander in World War II and later serve as the 34th President of the United
			 States;
		Whereas from the days of the Bleeding
			 Kansas border wars through the current deployments in the Middle East,
			 patriotic people of the State of Kansas have answered the call of duty to fight
			 for the United States and the cause of liberty, including Senator Bob Dole who
			 was wounded as a young infantry officer in World War II and later served as
			 Senate Majority Leader and the Republican Nominee for President of the United
			 States in 1996;
		Whereas the State of Kansas continues its proud military
			 tradition by supporting troops and their families in the National Guard in
			 towns across the State and at Fort Riley, McConnell Air Force Base, and the
			 Army Staff and Command College in Leavenworth; and
		Whereas the motto of the State of Kansas, Ad Astra
			 per Aspera, which means To the Stars through Difficulty,
			 pays respect to the turbulent past of the State of Kansas, while remaining
			 hopeful about the future: Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Senate that—
				(A)the people of the
			 United States should observe and celebrate the 150th anniversary of the
			 admittance of the State of Kansas to the United States as the 34th
			 State;
				(B)the people of the
			 State of Kansas should—
					(i)be
			 honored for their pioneering spirit and innovations; and
					(ii)reflect on the
			 distinguished past of the State and look forward to a promising future;
			 and
					(C)there is no place
			 like home; and
				(2)the Senate
			 respectfully requests the Secretary of the Senate to transmit to the Governor
			 of the State of Kansas an enrolled copy of this resolution for appropriate
			 display.
			
